Citation Nr: 0014156	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  00-09 633	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

This matter relating to attorney fees arises from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which resulted in an 
award of past-due benefits to the veteran.

In February 1998, the Board of Veterans' Appeals (Board) 
granted service connection for degenerative joint disease of 
the lumbar spine.  The RO in February 1998 assigned an 
effective date of November 8, 1994, for the award of service 
connection for degenerative joint disease of the lumbar 
spine.  In a February 2000 decision, the Board granted an 
earlier effective date of February 8, 1993, for the award of 
service connection for degenerative joint disease of the 
lumbar spine.  In a rating decision dated February 23, 2000, 
the RO effectuated the Board's decision by making the award 
of service connection effective from February 8, 1993, 
resulting in the payment of past-due benefits to the veteran.

By a letter dated March 10, 2000, the RO notified the veteran 
and the attorney representing the veteran of the payment of 
past-due benefits and the referral of the file to the Board 
for a decision concerning the attorney's eligibility for 
payment of a fee for his services from the 20 percent past-
due benefits withheld by the RO.  There were given 30 days 
within which to submit to the Board evidence or argument 
concerning payment of attorney fees.  A response was not 
received from either the veteran or his attorney.  The 
question of whether withheld benefits should be paid to the 
veteran's attorney is now before the Board.


FINDINGS OF FACT

1.  Prior to the Board's February 16, 2000, decision which 
granted an earlier effective date of February 8, 1993, for 
service connection for degenerative joint disease of the 
lumbar spine, the Board had not promulgated a final decision 
on the issue of entitlement to an earlier effective date for 
service connection for degenerative joint disease of the 
lumbar spine.

2.  Past-due benefits were awarded to the veteran on the 
basis of a February 23, 2000, rating decision which 
effectuated the Board's February 16, 2000, decision and 
assigned an earlier effective date of February 8, 1993, for 
service connection for degenerative joint disease of the 
lumbar spine.


CONCLUSION OF LAW

The criteria under which a valid fee agreement may be 
executed between the veteran and his attorney as to 
representation before VA and the Board concerning the issue 
of entitlement to an earlier effective date for service 
connection for degenerative joint disease of the lumbar spine 
have not been met.  38 U.S.C.A. § 5904(c) (West 1991 & Supp. 
1998); 38 C.F.R. § 20.609(c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable statute and regulations stipulate three 
criteria that must be met before an attorney or agent may 
charge claimants or appellants for their services before VA 
concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West Supp. 1997); 38 C.F.R. § 20.609(c) (1999).  These 
criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
NOD which preceded the Board decision with respect to the 
issue or issues involved was received by the RO on or after 
November 18, 1988; and 3) the attorney or agent must have 
been retained not later than one year following the date that 
the Board decision with respect to the issue or issues 
involved was promulgated.

In June 1993, the Board remanded several issues that included 
whether new and material evidence had been submitted to 
reopen claims of service connection for right ankle and right 
hip disabilities; service connection for right shoulder, 
right elbow, and left knee disabilities; and an increased 
rating for a right knee disability.  

In January 1995, the Board remanded the aforementioned issues 
as well as service connection for aortic and iliac aneurysms.  
The Board noted that the veteran had raised the issue of 
service connection for degenerative joint disease of the 
lumbar spine.

In April 1996, the Board reopened the claim for service 
connection for a right ankle disability; granted service 
connection for a left knee disorder; and granted an increased 
rating for the right knee disability.  The Board also 
determined that the veteran had not submitted new and 
material evidence for service connection for a right hip 
disability and denied service connection for aortic and iliac 
aneurysms, as well as right elbow and right shoulder 
disabilities.  In the Introduction section of the decision, 
the Board reminded the RO that the veteran had previously 
raised the issue of service connection for degenerative joint 
disease of the lumbar spine.  

In August 1996, the attorney notified the Board that the 
veteran had elected to have an attorney to represent him.  
The fee agreement provides for 20 percent of the total amount 
of any past due benefits awarded on the basis of the 
veteran's claim as the total fee for the attorney's services.  
Finally, the agreement indicates that the payment of attorney 
fees is contingent on the award by VA of past-due benefits.

In February 1998, the Board, inter alia, granted service 
connection for degenerative joint disease of the lumbar 
spine.  Later that month, the RO assigned an effective date 
of November 8, 1994, for the award of service connection for 
degenerative joint disease of the lumbar spine.  In March 
1998, the veteran filed a Notice of Disagreement with the 
effective date assigned by the RO for service connection for 
degenerative joint disease of the lumbar spine.  In a 
February 2000 decision, the Board granted an earlier 
effective date of February 8, 1993, for the award of service 
connection for degenerative joint disease of the lumbar 
spine.  The Board had not previously promulgated a final 
decision on the issue of entitlement to an earlier effective 
date for service connection for degenerative joint disease of 
the lumbar spine.  The RO effectuated the Board's decision by 
a February 23, 2000, rating decision, resulting in the 
veteran's entitlement to payment of past-due benefits.

The Board did promulgate a final decision in February 1998.  
However, the issues then decided all pertained to claims for 
service connection or rating of disabilities and not to the 
effective date of entitlement to compensation benefits.  As 
to the issue decided by the Board which has recently resulted 
in the payment of past-due benefits, that is, entitlement to 
an earlier effective date for service connection for 
degenerative joint disease of the lumbar spine, the Board did 
not promulgate a final decision until February 16, 2000.  In 
re Fee Agreement of Stanley, 10 Vet. App. 104 (1997) (the 
term "case", as found in 38 U.S.C.A. § 5904(c)(1), refers 
to the issue or issues that comprise the discrete claim or 
claims which are the subject of the agency's decision, and 
does not embrace any and all potential claims that might be 
brought by the veteran).  

Moreover in correspondence received in August 1998, the 
veteran's attorney indicated that his representation was 
limited to those issues reviewed by the Board in April 1996.  
Thus, it appears from the record that the attorney's 
representation of the veteran before VA did not include the 
issue that resulted in the payment of the past-due benefits 
in question here.

As no final decision has been promulgated by the Board with 
respect to the issue of entitlement to an earlier effective 
date for service connection for degenerative joint disease of 
the lumbar spine, the Board concludes that the attorney is 
not eligible for the payment of attorney fees from past-due 
benefits awarded as a result of the grant of an earlier 
effective date of February 8, 1993, for service connection 
for degenerative joint disease of the lumbar spine.  
Therefore, the RO will not pay to the attorney the amount of 
the past-due benefits withheld pending this decision.  The 
attorney is ordered to refund to the veteran any moneys paid 
by him for the attorney's representation before VA concerning 
this issue.  As a reduction in the fee is ordered, the 
attorney must credit the account of the claimant with the 
amount of the reduction and refund any excess payment on the 
account to the claimant not later than the expiration of the 
time within which the ruling may be appealed to the United 
States Court of Appeals for Veterans Claims.  38 C.F.R. 
§ 20.609(i).  Failure to do so may result in proceedings 
under 38 C.F.R. § 14.633 to terminate the attorney's right to 
practice before VA and the Board and/or prosecution under 
38 U.S.C.A. § 5905.


ORDER

No fee may be charged for services rendered by the attorney 
on the veteran's behalf before VA concerning the issue of 
entitlement to an earlier effective date for service 
connection for degenerative joint disease of the lumbar 
spine.  The fee is reduced to $0.  The amount in excess of $0 
received by the attorney for fees for service before VA as to 
this issue is to be refunded to the claimant.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals



 


